Chase, Ch. J.
The return toth o, her i fiadas, must-be quashed, so far as it respects the land sold and conveyed by the defendant to' Thomas Goldsborough, no-fraud or collusion in the sale to him having been alleged.
The terre-tenant should have an opportunity to relieve himself, and to bring in the other terre-fenants —-Hence the. necessity of a scire facias, that all the terre-tenants may be warned.
On this motion as much may be brought out as in an action of ejectment, and more, as the court have an equitable control*
RetueN quashed.(a)

 The decision in this case has been overruled by the Court of Appeals in the case of M'Elderry vs. Smith's Lessee, at June term 1807.